Citation Nr: 1500253	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for osteoarthritis of the lumbar spine.

2. Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the cervical spine.

3. Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patella.

4. Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia patella.

5. Entitlement to service connection for a neurological disorder of the lower extremities, to include as secondary to service-connected osteoarthritis of the lumbar spine.

6. Entitlement to service connection for a neurological disorder of the upper extremities, to include as secondary to service-connected osteoarthritis of the cervical spine.

7. Entitlement to service connection for a bilateral foot disorder.

8. Entitlement to service connection for migraine headaches, to include as secondary to the service-connected cervical spine disability.

9. Entitlement to service connection for posttraumatic stress disorder (PTSD).

10. Entitlement to service connection for an acquired psychiatric disorder to include adjustment disorder, depressive disorder, bipolar disorder, mixed personality disorder,  narcissistic disorder, personality disorder, and passive aggressive disorder.

11. Entitlement to service connection for a bilateral shoulder disorder, claimed as bursitis, to include as secondary to service-connected osteoarthritis of the cervical spine.

12. Entitlement to service connection for a gastrointestinal disorder, claimed as a stomach ulcer.

13. Entitlement to service connection for respiratory disorder, claimed as bronchitis.

14. Entitlement to service connection for a disability manifested by chest tightness.

15. Entitlement to service connection for a disability manifested by chronic fatigue.

16. Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to September 1986.

The Veteran provided testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2014; the hearing transcript has been associated with the file and has been reviewed.  

The issues of entitlement to service connection for a neurological disorder of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disability is manifest with loss of range of motion to no less than 30 degrees flexion, 12 degrees extension, and 14 degrees right and left lateral flexion and rotation, without incapacitating episodes.

2.  A neck disability is manifest with loss of range of motion to no less than 20 degrees flexion, 10 degrees extension, and 14 degrees right and left lateral flexion and rotation, without incapacitating episodes.

3.  Right and left knee disabilities are not manifest with recurrent subluxation or lateral instability of at least a moderate degree, nor reduction in flexion to less than 100 degrees.

4.   A chronic foot disorder was not shown in service and not shown for many years thereafter; current bilateral plantar heel spurs, bilateral pes planus, and bilateral plantar fasciitis are not related to service.

5.  Chronic headaches were not shown in service and not shown for many years thereafter; current migraine headaches are not related to service.

6.  A diagnosis of PTSD has not been shown.

7.  The Veteran has an alcohol and substance abuse disorder and a personality disorder, without other superimposed psychiatric disability.

8.  Chronic bilateral shoulder disorders were not shown in service and not shown for many years thereafter; current bursitis and osteoarthritis of the shoulders are not related to service.

9.  A gastrointestinal disorder was not shown in service and not shown for many years thereafter; a current stomach ulcer is not related to service.

10.  A chronic respiratory disorder was not shown in service and not shown for many years thereafter; current bronchitis is not related to service.

11.  A disability manifested by chest tightness has not been shown.

12.  A disability manifested by chronic fatigue has not been shown.

13.  At his July 2014 Board hearing, prior to the promulgation of a decision in the matter, the Veteran requested to withdraw his appeal on the issue of entitlement to nonservice-connected pension; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 40 percent for osteoarthritis of the lumbar spine with scoliosis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2014).

2. The criteria for an initial rating in excess of 20 percent for osteoarthritis of the neck have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DC 5237 (2014).

3. The criteria for an initial rating in excess of 10 percent for right knee chondromalacia patellae have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DC 5257 (2014).

4. The criteria for an initial rating in excess of 10 percent for left knee chondromalacia patellae have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DC 5257 (2014).

5.  A bilateral foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

6.  Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

7.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

8.  A bilateral shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

9. A gastrointestinal disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

10. A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

11.  A disability manifested by chest tightness is not shown.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

12.  A disability manifested by chronic fatigue is not shown.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

13. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to nonservice-connected pension; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Lumbar Spine

The Veteran currently has a 40 percent rating for osteoarthritis of the lumbar spine with scoliosis under DC 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) set forth in DCs 5235-5242, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2014).

In general, the rating criteria take into account pain and other symptoms.  In the case of spinal disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, a rating based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R.  § 4.71a, DCs 5235-5243).   

However, the Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 when deciding whether a higher disability evaluation is warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  

The Board finds that a preponderance of the evidence is against the claim for a higher rating.  For the next higher, 50 percent, rating the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is defined as the absence of movement.  See Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (defining ankylosis as the "immobility and consolidation of a joint," (citing Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994)).  None of the medical records indicate, and he has not contended, that he has ankylosis of his spine.  

On range of motion testing during his December 2009 VA examination, flexion was measured to 30 degrees, extension to 12 degrees, and right and left lateral flexion and rotation to 14 degrees.  There was no additional limitation after repetitive-use testing.  He was not found to have ankylosis and did not report flare-ups.  In June 2012, he underwent another VA examination.  That examiner opined that the Veteran provided an inconsistent examination, with symptom magnification, give-way weakness, and unwillingness to demonstrate range of motion.  The examiner stated that the Veteran demonstrated a minimal range of motion of his back, except with distraction, when it was greatly increased and appeared to be pain free.  This evidence does not support a finding of ankylosis.

The Board recognizes the Veteran's complaints of pain, but notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The evidence does not indicate that his pain causes such additional functional loss that his condition would more closely approximate anyklosis, entitling him to a rating in excess of 40 percent.

The Veteran is also not entitled to a higher rating under the criteria for evaluating intervertebral disc syndrome (IVDS) under DC 5243.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the IVDS Formula, a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks.  See 38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).  The evidence does not show, and the Veteran has not claimed, that he has been prescribed at least six weeks of bed rest.  Therefore, a higher rating under DC 5243 is not for application.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the appeal is denied.

Cervical Spine

The same rating provisions apply to the cervical spine as apply to the lumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5242.  The General Rating Formula provides a 20 percent rating when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted with forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2014).

The Veteran currently has a 20 percent rating for osteoarthritis of the neck under DC 5237.  In December 2009, he underwent a VA examination, at which his flexion was measured to 20 degrees, extension to 10 degrees, and left and right lateral flexion and rotation to 14 degrees.  There was no additional limitation after repetitive-use testing.  On VA examination in June 2012, the VA examiner opined that the Veteran provided an inconsistent examination.  The examiner stated that the Veteran demonstrated a minimal range of motion of his neck, except with distraction, when it was greatly increased and appeared to be pain free.  He easily turned his head while speaking but would not move it when asked to demonstrate range of motion.

A rating in excess of 20 percent requires forward flexion of the cervical spine to 15 degrees or less or ankylosis, neither of which is supported by the evidence; therefore, the Board finds that a higher rating is not warranted.

The Board has considered the Veteran's complaints of pain, but notes that he demonstrated no additional loss of motion after repetitive use testing at the 2009 VA examination.  The Veteran also did not report flare-ups causing a greater impact on his function.  The evidence also does not show incapacitating episodes due to IVDS; therefore, a rating under DC 5243 is not for application.  

As such, the preponderance of the evidence is against a rating in excess of 20 percent, the benefit of the doubt doctrine does not apply, and the appeal is denied.

Right and Left Knees

The Veteran currently has separate 10 percent ratings for chondromalacia patellae of the right and left knees under DC 5257.  Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2014).

On VA examination in December 2009 the Veteran was not noted to have instability, giving way, locking, or episodes of dislocation or subluxation in either knee.  Although he indicated in his 2010 notice of disagreement that he wore knee braces and often walked with a cane, he has not specifically described recurrent subluxation or lateral instability of at least a moderate degree.  Further, the evidence does not otherwise indicate that he has moderate subluxation or lateral instability in either knee.  Therefore, the Board finds a higher rating is not warranted under DC 5257. 

Knee disabilities may also be rated based on loss of range of motion.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A 30 percent rating is applicable where flexion is limited to 15 degrees.

Under DC 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees. A 20 percent rating is applicable when extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Finally, a 40 percent rating is assigned when extension is limited to 30 degrees. 

However, the Board finds that the evidence does not support a higher rating for loss of range of motion.  On VA examination 2009, his flexion in both knees was measured to 100 degrees.  His extension was limited by 2 degrees.  Objective evidence of pain with motion was noted.  The June 2012 examiner opined that the Veteran provided an inconsistent examination, with symptom magnification, give-way weakness, and unwillingness to demonstrate range of motion.  The examiner stated that the Veteran was able to bend his knees beyond 90 degrees when not demonstrating range of motion.

Thus, as the Veteran's VA examinations show that he does not have a compensable loss of range of motion in his knees and no other evidence suggests he does, the Board finds a rating for loss of range of motion under either DCs 5260 and 5261 is not for application.  

Finally, under DC 5003, "[d]egenerative arthritis established by [x]-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved."  38 C.F.R. § 4.71a, DC 5003 (2014).  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation). 

However, in this case the Veteran has not been shown to have degenerative arthritis.  A December 2009 VA X-ray was noted to show "no significant osteoarthosis" and a February 2011 VA X-ray was noted to show "no definite arthritis changes."  Therefore, DC 5003 is not for application.

As a preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine does not apply, and the appeal is denied.

With respect to the increased rating claims, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of referral for an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain and limitation of motion, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, stiffness, aching, limitation of motion (lumbar and cervical spine), and pain, instability, and limitation of motion (knees).  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his orthopedic disabilities (lumbar spine, cervical spine, knees) are more severe than is reflected by the assigned ratings.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



Service Connection Claims

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Bilateral Foot Disorder

The Veteran testified at his Board hearing that his feet hurt in service due to the long hours he spent standing as a cook.  See July 2014 Board Hearing Transcript (Tr.) at 20.  He testified that after service he sought private treatment off and on for his feet, receiving injections.  See Tr. at 22.  In an April 2010 statement, he reported that prior to 2009 the only treatment he received for his bilateral foot disorder was through the Air Force.  

Service treatment records reflect that in November 1984, the Veteran complained of blistering between two of the toes on his right feet, but records show no other complaints of foot problems.  Further, at his August 1986 separation examination, his feet were noted to be normal and he denied foot trouble on his accompanying Report of Medical History.

In December 2009, the Veteran was afforded a VA examination at which he was diagnosed with bilateral plantar heel spurs, bilateral pes planus, and bilateral plantar fasciitis.  He reported he noticed gradual bilateral foot pain during basic training that continued and worsened over the years.  The examiner opined that none of the diagnosed foot conditions were related to service as they would have been noted on his separation examination or in service treatment records.

The Board finds that a preponderance of the evidence is against service connection for bilateral foot disorder.  Although the evidence shows the Veteran does have currently-diagnosed bilateral foot conditions, it does not support that the conditions began in or were incurred as a result of service.

The Board acknowledges the Veteran's recent statements made in connection with his claim that his feet began to hurt in service, but finds that the contemporaneous service treatment records do not support his current contentions.  In fact, the Veteran himself denied foot trouble at the time of his separation from service, while at the same time indicating a number of other problems.  The Board finds the contemporaneous evidence highly probative as to whether he had foot problems during service.  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board also notes that the Veteran has also offered conflicting statements on whether he was treated for foot pain in the more than two decades between his discharge from service and his 2009 VA examination.  This weighs against the credibility of his statements as to onset.

Further, even if the Board found the Veteran's statements of foot pain in service credible, the evidence does not support that that foot pain is related to his currently-diagnosed conditions.  As a lay person, he is not competent to diagnose plantar heel spurs or plantar fasciitis, nor has he reported observing pes planus.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Rather, his lay observations were of general foot pain.  There is no expert medical opinion relating any foot pain he had in service to his currently-diagnosed conditions.  Rather, the 2009 VA examiner opined that it was less likely than not that the Veteran's diagnosed foot disorders began in service.  

Therefore, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the appeal is denied.

Migraine Headaches

The Veteran testified at his Board hearing that he had headaches in service.  See Tr. at 32-33.  The 1986 separation examination notes that he reported sinusitis and frequent headaches due to chronic hay fever since childhood. 

The Veteran underwent a VA neurological examination in January 2010 at which time he was diagnosed with migraine headaches.  In December 2012, he underwent an MRI of his brain after complaining of headaches and dizziness.  He was found to have advanced chronic sinusitis.  

While the Board acknowledges that the Veteran is competent to testify that he had headaches in service, and in fact his separation examination notes frequent headaches, the evidence does not support that the currently-diagnosed migraine headaches are related to any headaches he may have had in service.

Specifically, the Veteran's separation examination attributes his headaches at that time to hay fever, and noted he had had them since childhood.  The service treatment records do not otherwise diagnose migraine headaches.  Further, no medical records indicate migraine headaches for the more than two decades between his separation from service and the 2010 VA examination.

The Veteran has also argued that his headaches could be secondary to his service-connected cervical spine osteoarthritis, however, the Board finds that a preponderance of the evidence is against finding such a connection.  Specifically, in May 2012, a VA examiner stated that migraine headaches were caused by periodic vascular dilatation and constriction of the cranial arteries.  Thus, he opined that the condition was not related to the Veteran's service-connected cervical spine disability.  The Board finds that the VA examiner's expert medical opinion is the most probative opinion of record as to the possibility of secondary service connection, and the Veteran's own lay opinion is entitled to little probative weight.

The Veteran has also argued that his headaches are secondary to his psychological issues.  Secondary service connection is not applicable as the Veteran is not service-connected for a mental health disability.

Therefore, the Board finds that the Veteran is not entitled to service connection for headaches on either a direct or secondary basis, the benefit of the doubt doctrine does not apply as a preponderance of the evidence is against his claim, and the appeal is denied.

Acquired Psychiatric Disorder/PTSD

The Veteran contends he has an acquired psychiatric disorder, to include PTSD, related to his service.

Addressing PTSD first, the Board finds that service connected for PTSD is not warranted as he has never been diagnosed with the disorder.  Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2014).

Service treatment records show that the Veteran was hospitalized in November 1985 with diagnoses of adjustment disorder with mixed disturbance of emotions and conduct, resolving, and mixed personality disorder with passive-aggressive, antisocial, avoidant, and dependent features.  He was discharged after being found to have a character and behavior disorder that interfered with his ability to perform his duties.

Private  psychiatric evaluations from 1997 list an Axis 1 diagnosis of marijuana and alcohol abuse, also noting rule out bipolar disorder.  A December 1997 state psychiatric evaluation found that the Veteran had anxiety disorder, alcohol and marijuana dependence by history in remission, and rule out bipolar disorder in remission.  Private treatment records from 1998 show that he was admitted with schizoaffective disorder, alcohol and cannabis abuse by history, panic disorder with agoraphobia, and obsessive compulsive disorder.

A 1998 Social Security disability psychiatric review determined that the Veteran had bipolar disorder and substance-abuse addiction disorder.  He was found disabled by the Social Security Administration in 1998 with a primary diagnosis of affective/mood disorder and a secondary diagnosis of substance abuse addiction disorder.  At a 1999 state disability psychiatric evaluation, he was diagnosed with bipolar disorder with psychotic features, polysubstance dependence in recovery, and antisocial and narcissistic personality disorder.

In a December 2009 VA examination, the examiner diagnosed personality disorder, not otherwise specified, and found that the Veteran did not have an Axis 1 psychiatric disorder other than substance and alcohol abuse secondary to the personality disorder.  The Veteran underwent another VA examination by two VA psychologists in June 2012.  The examiners diagnosed a personality disorder, not otherwise specified, which they opined was present prior to service.  The only Axis 1 disorder diagnosed was polysubstance abuse.

Thus, as the Veteran has never been diagnosed with PTSD, despite a number of mental health examinations, the Board finds that service connection for PTSD is not warranted.  The Board acknowledges that the Veteran himself may believe he has PTSD, but finds that as a lay person, he does not have the education, training, or experience to clinically diagnose himself with such a mental disorder.

The Board will next consider whether the Veteran has another acquired psychiatric disorder related to his service.  Congenital or developmental defects such as personality disorders are not diseases" or "injuries" within the meaning of applicable legislation, and therefore service  connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  

In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

The Veteran has been afforded two VA examinations, and at both, the examiners opined that his only Axis 1 disorder was alcohol or substance abuse.  They attributed his other psychiatric symptoms to his personality disorder.  Neither opined that he has any other superimposed psychiatric disability.

The Veteran was diagnosed with adjustment disorder in service, however, it was noted to be resolving, and diagnosis of that disorder does not subsequently appear in the records.  The record reflects diagnoses during the 1990s of other Axis 1 disorders, including anxiety disorder, schizoaffective disorder, panic disorder with agoraphobia, and bipolar disorder; however, the evidence does not support that the Veteran currently has any of those disorders, or that they were related to service.  

The 2009 and 2012 VA examiners both considered whether the Veteran had any other Axis 1 disorders, but found that he did not.  The Board puts significant probative weight on those opinions as the examiners both reviewed the claims file and conducted a current examination of the Veteran.  While he believes that he has an acquired psychiatric disorder that is related to service, as a lay person he is not competent to offer such a self-diagnosis of a complicated medical condition.

With respect to the diagnosed alcohol and substance abuse disorders, the Board finds that the Veteran is also not entitled to service connection.  Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).

The 2009 VA examiner opined that the Veteran's alcohol and substance abuse disorders were secondary to his personality disorder.  The 2012 VA examiners opined that the substance abuse appeared to have started prior to service.  Thus, as the evidence does not show that the Veteran's alcohol and substance abuse disorder is secondary to a service-connected disorder, service connection is not warranted.

While the evidence is uncontroverted that the Veteran does experience psychological symptoms, the Board finds that a preponderance of the evidence supports that such symptoms are due to a personality disorder or alcohol/substance abuse disorder, which may not be service-connected.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Bilateral Shoulder Disorder

The Veteran testified he had problems with his shoulders in service.  See Tr. at 32.  However, at the August 1986 separation examination, he was noted to have normal upper extremities, and he reported no history of a trick shoulder, joint deformity, or bursitis on the accompanying medical history form.

After service, a 1995 private treatment record notes treatment for a right shoulder injury, and a 1996 record reflects a complaint of left shoulder pain.  A February 2011 VA X-ray taken after the Veteran reported falling showed mild to moderate acromioclavicular joint osteoarthritis of both shoulders and mild left gleohumeral joint osteoarthritis.  A February 2012 VA treatment record reflects that he reported he has had shoulder pain since 1990.  He was diagnosed with right shoulder bursitis.

The Board finds that a preponderance of the evidence is against finding that the Veteran's shoulder disorder was incurred in or caused by service.  Although he testified that his shoulders hurt in service, the contemporaneous service treatment records reflect no such complaints, and in fact, include his denial of shoulder problems at the time of his separation from service.  Treatment records after service also do not connect the current shoulder problems to any incident of service or indicate that his shoulder conditions began in service.  His contemporaneous statements denying shoulder problems are the most credible and probative as to the onset of the Veteran's shoulder problems.

The Board further finds that although the current evidence shows the Veteran has been diagnosed with osteoarthritis in his shoulders, that diagnosis did not come until many years after service.  As the evidence does not support that it arose to a compensable degree within one year of service, he is not entitled to presumptive service connection under 38 C.F.R. § 3.307.

The Veteran has also argued that his shoulder pain is secondary to his service-connected cervical spine osteoarthritis.  However, in June 2012 a VA examiner reviewed the record and opined that it was less likely than not that the Veteran's shoulder disabilities were related to his service-connected cervical spine disability.  The examiner explained that medical science does not recognize neck osteoarthritis as a proximate cause of musculoskeletal diseases of the shoulder.  

The Board finds that the expert medical opinion of the VA examiner is the most probative as to the possibility of secondary causation.  The Veteran, as a lay person, does not have the education, training, or experience, to opine as to the etiology of his shoulder conditions and the Board finds his opinion is entitled to little probative weight.

Therefore, the Board finds that a preponderance of the evidence is against service connection on a direct, secondary, or presumptive basis; the benefit of the doubt doctrine does not apply; and the appeal is denied.

Gastrointestinal Disorder

At his Board hearing, the Veteran testified he had problems with his stomach in service, but at the time he attributed it to nerves or something else.  See Tr. at pg. 40.  He stated in his notice of disagreement that he was diagnosed with a stomach ulcer within a year following his separation from service.  

However, no medical records from within a year of the Veteran's discharge have been associated with the claims file.  Further, service treatment records do not show complaints of stomach trouble, and he did not report stomach trouble on his Report of Medical History at the time of his discharge from service.  

Private mental health hospital records indicate that the Veteran was diagnosed with a stomach ulcer and put on a bland diet in 1998, more than a decade after discharge.  VA records from 2009 indicate that the Veteran has been prescribed ranitidine.

The Board finds that a preponderance of the evidence is against finding that the Veteran has a stomach ulcer that began in or was caused by service.  Although he is competent as a lay person to generally report stomach problems, he is not competent to diagnose a stomach ulcer or to opine as to the existence of an ongoing stomach ulcer condition from service to present.  

Further, the Board puts significant probative weight on the Veteran's contemporaneous statement as his discharge from service in which he denied stomach trouble.  He did not simply deny all medical conditions on his medical history report, but rather indicated a number of problems, while denying stomach trouble.  The first evidence of record of a diagnosed stomach ulcer suggests a 1998 diagnosis, more than 10 years after service.

Thus, even if the Veteran currently has a stomach ulcer, the Board finds that the evidence does not support that the condition began in or was caused by service.  As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Respiratory Disorder/Chest Tightness

The Veteran testified he first started experiencing shortness of breath and chest tightness in service.  See Tr. at 41.  The August 1986 separation examination notes that he had had occasional shortness of breath since 1984 with no treatment sought.  His lungs and chest were noted to be normal on examination.  Service treatment records do not reflect that he was diagnosed with bronchitis or another chronic respiratory disorder in service.  

Post-service private medical records show treatment for bronchitis in 1999, 2001, and 2007.  However, the records do not indicate that bronchitis began in or was otherwise caused by service.  Rather, his treatment records suggest only acute episodes of bronchitis, the earliest of which was diagnosed more than a decade after service.

As the evidence does not show that the Veteran has chronic bronchitis that began in or was caused by his service, service connection is not warranted.  The evidence further does not suggest that he has been diagnosed with any other disability manifest with chest tightness other than bronchitis.  The Board acknowledges that he is competent to report experiencing symptoms such as shortness of breath and chest tightness in service, however, as a lay person he is not competent to diagnose chronic bronchitis or opine as to its etiology.

Thus, as a preponderance of the evidence is against service connection for bronchitis and chest tightness, the benefit of the doubt doctrine does not apply, and the appeal is denied.

Chronic Fatigue

The Veteran testified that he felt tired at times in service.  He opined that his fatigue is related to his breathing difficulties.  He indicated that his fatigue had improved since he was prescribed a breathing machine for sleep apnea.  See Tr. At 42.  Records do not show that the Veteran has been diagnosed with a disability manifested by chronic fatigue, including chronic fatigue syndrome.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Veteran, as a lay person, does not have the education, training, or experience to diagnose himself with chronic fatigue syndrome or another condition manifest with chronic fatigue.  While the Board acknowledges his complaints of feeling tired in service and since service, the evidence does not support that such a symptom is a manifestation of a chronic fatigue condition that was incurred in or caused by service.

As the evidence does not support that the Veteran currently has a disability manifested by chronic fatigue, the appeal is denied.

Nonservice Connected Pension

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In July 2014, the Veteran indicated at his Board hearing that he wished to withdraw his claim for entitlement to nonservice-connected pension.  See Tr. at 3.  As he has withdrawn his appeal on this matter, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in October 2009 and March 2010, prior to the initial adjudication of the issues on appeal.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the July 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, Social Security disability records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations with respect to his knee, feet, back, and neck claims in December 2009 and June 2012.  In January 2010 he underwent a VA examination in connection with his claim for service connection for headaches, and a VA opinion was obtained in May 2012.  In December 2009 and June 2012 he was afforded VA mental health examinations.  A VA opinion as to secondary service connection of the Veteran's claimed shoulder condition was obtained in June 2012.  

In each of the examinations, the examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds the examinations to be adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination with respect to his claims for service connection for a gastrointestinal disorder, respiratory disorder, chest tightness, or chronic fatigue, but the Board finds that none is required.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, referral for a medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 40 percent for osteoarthritis of the lumbar spine is denied.

A rating in excess of 20 percent for osteoarthritis of the cervical spine is denied.

A rating in excess of 10 percent for right knee chondromalacia patellae is denied.

A rating in excess of 10 percent for left knee chondromalacia patellae is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for migraine headaches is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for a gastrointestinal disorder, claimed as a stomach ulcer, is denied.

Service connection for respiratory disorder, claimed as bronchitis, is denied.

Service connection for a disability manifested by chest tightness is denied.

Service connection for a disability manifested by chronic fatigue is denied.

The appeal for nonservice-connected pension is dismissed.


REMAND

The Board finds that a remand is required in the Veteran's claims for service connection for a neurological disorder of the lower, to include as secondary to service-connected osteoarthritis of the lumbar spine, and for service connection for a neurological disorder of the upper extremities, to include as secondary to service-connected osteoarthritis of the cervical spine.

In April 2009 the Veteran underwent a private lumbar nerve study after reporting intermittent radiating pain and weakness into his upper and lower extremities.  The study was abnormal.  He continued to report radiating pain into his extremities at his December 2009 VA examination, although on examination he was found to have normal strength, normal sensation, and hypoactive reflexes.  Again in June 2012, a VA examiner found that the Veteran had normal strength in his extremities.  His reflex and sensory examinations were also normal.  A straight leg raising test was also normal.  

However, no additional nerve conduction studies have been conducted since the private 2009 study.  Further, no opinion has been obtained discussing the findings of the 2009 study with respect to whether the Veteran has a neurological disorder of his upper and lower extremities that is related to his service-connected osteoarthritis of the lumbar and cervical spine.

Therefore, on remand, the Board finds that a VA opinion as to the forgoing must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination of his upper and lower extremities.  All necessary tests should be performed.  The examiner should opine whether the Veteran has a current neurological disorder involving his upper and/or lower extremities.  

In rendering the opinion, the examiner should address the abnormal results of the 2009 nerve conduction study.  For all disorders diagnosed, the examiner is asked to opine whether it is at least as likely as not that the disorders were caused or aggravated by the Veteran's service-connected osteoarthritis of the lumbar spine and/or cervical spine, or if they are otherwise causally related to service.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, he and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


